Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 1 of 14 PageID #: 42880



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is plaintiffs’ motion in limine for

an order ruling IQVIA data admissible.        See ECF No. 1066.      That

motion is fully briefed and was argued before the court on

January 6, 2021.    After the hearing, plaintiffs filed a motion

for leave to file a sur-reply, see ECF No. 1204, that defendants

opposed.   See ECF No. 1208.     The motion for leave to file a sur-

reply is GRANTED but the motion in limine is DENIED without

prejudice.
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 2 of 14 PageID #: 42881



                                   I.

     In the MDL, for the first trial (Summit and Cuyahoga

Counties) plaintiffs retained Lacey Keller, a "data mining

expert," to support their claims that the Manufacturers:            (1)

implemented inadequate suspicious order monitoring systems

("SOMS"); (2) failed to comply with the Controlled Substances Act

("CSA"), 21 U.S.C. §§ 801 et seq. and its implementing

regulations, 21 C.F.R. §§ 1301 et seq.; and (3) failed to

investigate, report, and halt orders of prescription opioids into

Summit and Cuyahoga counties which they knew, or should have

known, were suspicious.      See In re: National Prescription Opiate

Litig., MDL 2804, 2019 WL 3934470, at *1 (N.D. Ohio Aug. 20,

2019).

     Plaintiffs in these cases have also retained Keller as an

expert.   In her expert report, Keller concludes:

     *     Based on my analysis of IQVIA data, I conclude that
           Case Defendants [ABDC, Cardinal, and McKesson] had
           sufficient information to understand overall
           prescribing trends in Cabell County. Had they reviewed
           this data, they would have seen that dosage units of
           opioids prescribed in Cabell County doubled in just
           five years (1997 to 2002) and quadrupled in twelve
           years (1997 to 2009). Defendants would have also seen
           that MMEs – the strength of the drugs – doubled in just
           three years (1997 to 2000) and increased seven-fold by
           2010.

     *     The over 200 million of opioid dosage units and over
           three billion MMEs prescribed in Cabell County during
           the IQVIA period outpaced Cabell County's approximately
           95,000 residents. In the peak years, Cabell County
           physicians were prescribing enough opioids to give
           every man, woman, and child in Cabell County over 150

                                     2
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 3 of 14 PageID #: 42882



           dosage units per year. Had Case Defendants reviewed
           IQVIA data, they would have seen that Cabell County
           prescriptions were generally double the statewide
           average and triple the national average dosage units
           per capita. They would have also seen that Cabell
           County was, at times, amongst the top 20 of the United
           States' more than 3,000 counties in terms of dosage
           units per capita. They also would have seen that
           Cabell County exceeded the prescribing levels in West
           Virginia, the leading state in the U.S. in terms of
           opioid dosage unit prescriptions per capita, where
           physicians prescribed over two billion opioids for its
           fewer than two million residents.

     *     [T]hat Case Defendants could have used IQVIA data and
           dispensing data to diligently monitor the prescribing
           activity of individual Cabell County prescribers. Had
           Case Defendants reviewed IQVIA data, they would have
           been able to identify by name prescribers exhibiting
           outlier prescribing activity based upon volume, dosage,
           and the composition of their prescriptions. The 1
           percent of opioid prescribers – between five and nine
           prescribers – wrote upwards of 43% of all opioid dosage
           units and 65% of MMEs each year, totaling nearly 80
           million dosage units and over 1.6 billion MMEs. In
           other words, a half dozen prescribers wrote enough
           opioid prescriptions to give every man, woman, and
           child in the county over 60 pills per year for several
           years between 2007 and 2011.

ECF No. 1066-2 at 59.

     In formulating her opinions, Keller relied on data compiled

by, and available for purchase from, healthcare company IQVIA

("IQVIA Data").    See id. at 5, 60.      IQVIA Data is submitted from

pharmacies, mail order services, and long term care facilities

and provides information about physicians and the drugs they

prescribed.   IQVIA Data is used to measure market and product

demand and to track product demand over time.




                                     3
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 4 of 14 PageID #: 42883



     Plaintiffs’ motion in limine seeks to have the court rule

two datasets owned and maintained by IQVIA are admissible in this

trial.   The two datasets--IQVIA's XPONENT and XPONENT

PLANKTRAK--are part of the National Prescription Audit ("NPA")

and are referred to as "the industry standard for measuring the

retail outflow of prescriptions through the front door into the

hands of consumers."      ECF No. 1066-2 at 5.      According to

plaintiffs, these datasets are relevant to the issues of (1)

defendants' notice or constructive knowledge of physicians'

opioid prescribing patterns in Cabell County and Huntington, and

(2) these opioid prescribing patterns themselves.

     Although defendants argue in opposition that the IQVIA

datasets are inadmissible hearsay, plaintiffs contend they are

not for two reasons.     First, plaintiffs argue that the datasets

are not hearsay to the extent plaintiffs may use them to show

that defendants had notice or constructive knowledge of opioid

prescribing patterns in Cabell County and Huntington.           Second,

even if the datasets otherwise are hearsay, plaintiffs maintain

they are admissible under the hearsay exception for "[m]arket

quotations, lists, directories, or other compilations that are

generally relied on by the public or by persons in particular

occupations."    Fed. R. Evid. 803(17).




                                     4
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 5 of 14 PageID #: 42884



                                    II.

A.   Notice

     Evidence that is offered to show notice rather than to seek

to prove the truth of the matter asserted is admissible as

non-hearsay.   See United States v. Cone, 714 F.3d 197, 219 (4th

Cir. 2013) (allowing emails to be admitted “for the non-hearsay

purpose of showing that [the defendants] were on notice as to the

counterfeit nature of the goods they sold”).

     “‘Hearsay’ is a statement, other than one made by the
     declarant while testifying at the trial or hearing,
     offered in evidence to prove the truth of the matter
     asserted.” Fed. R. Evid. 801(c). Thus, an essential
     element of whether a statement is hearsay at all is
     determining for what purpose(s) the statement is
     offered. If not offered for the truth of the matter it
     asserts, it is not hearsay. Significantly, “‘evidence
     is not hearsay when it is used only to prove that a
     prior statement was made and not to prove the truth of
     the statement.’” United States v. Ayala, 601 F.3d 256,
     272 (4th Cir. 2010) (quoting Anderson v. United States,
     417 U.S. 211, 220 n.8 (1974)). Thus, a statement is
     not hearsay when the statement is offered to show that
     the County was on notice of the statement. See Green
     v. Adm'rs of the Tulane Educ. Fund, 284 F.3d 642, 660
     (5th Cir. 2002) (holding that testimony as to three
     other complaints of sexual harassment was not hearsay
     because it was offered to prove that the employer was
     on notice of the complaint rather than for the truth of
     the matter asserted), abrogation on other grounds
     recognized by McCoy v. City of Shreveport, 492 F.3d
     551, 559 (5th Cir. 2007); see also Southerland v.
     Sycamore Cmty Sch. Dist. Bd. of Educ., 125 F. App'x 14,
     22 (6th Cir. 2004) (holding that rumor testimony and
     notes were admissible as non-hearsay because they were
     not offered to prove the truth of the matters they
     asserted, but instead were used to show that government
     officials had knowledge of the problem); Dixon v. Int'l
     Fed'n of Accountants, No. 09cv2839, 2010 WL 1424007, at
     *2 n.4 (S.D.N.Y. Apr. 9, 2010) (holding that evidence
     of complaints by other employees against the plaintiff

                                     5
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 6 of 14 PageID #: 42885



     was non-hearsay because it was not offered for the
     truth of the matter asserted—that the plaintiff
     actually did the things complained of—but offered to
     show that plaintiff's employer was on notice of the
     complaints). A statement is also not hearsay if it is
     offered to prove knowledge or show the effect on the
     listener or listeners' state of mind. United States v.
     Safari, 849 F.2d 891, 894 (4th Cir. 1988). Thus, when
     used to show notice, knowledge, or effect on the
     listener, Mohler's statement is not hearsay. . . .

Bland v. Fairfax Cnty., Va., No. 1:10cv1030 (JCC/JFA), 2011 WL

2490995, at *4 (E.D. Va. June 20, 2011).

     The notice argument is a nonstarter.         First, it is clear

that plaintiffs want to offer the evidence for the truth of the

matter asserted, i.e., physicians’ opioid prescribing patterns in

Cabell County and Huntington.       See ECF No. 1152 at 4-5.

Furthermore, although there is evidence that defendants had

purchased some products from IQVIA, there is no evidence that

defendants had purchased the two datasets at issue here.

     According to plaintiffs, they do not need to show defendants

had actual knowledge of the data.        They argue that the IQVIA

datasets are admissible because defendants should have known of

them, whether or not they actually did.         Plaintiffs maintain that

Keller's testimony shows that defendants should be charged with

constructive knowledge of physicians' opioid prescribing patterns

in Cabell County and Huntington.         In so arguing, plaintiffs rely

on Keller's deposition testimony that "IQVIA was widely available

for purchase by the pharmaceutical industry.          .   .   .   And what

we're trying to demonstrate here is the information that could

                                     6
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 7 of 14 PageID #: 42886



have been gleaned from distributors, had they accessed the IQVIA

Xponent data or some other similar dataset."          ECF No. 1124-2 at

12; see also id. ("We're saying based off what we have seen in

the IQVIA data, there was -- you could understand the prescribing

trends in Cabell County.").

     “[B]efore [a] plaintiff can argue non-hearsay notice she

must show that the defendant was at least inferentially put on

notice by the report.”     George v. Celotex Corp., 914 F.2d 26, 30

(2d Cir. 1990).    Keller's statements are insufficient to

establish that defendants should have been on notice.           In

determining whether to admit newspaper articles to prove a

criminal defendant's notice, one court stated that it must

consider "the specific content of the articles and the

connection, if any, between the articles and the defendant."

United States v. Buck, No. 13 Cr. 282, 2017 WL 5201447, at *3

(S.D.N.Y. Oct. 30, 2017).      The court noted that a decision to

admit such evidence would depend “upon the relevance of the

specific articles and the likelihood the defendant would have

read them.”   Id. (emphasis added).       Thus, showing a connection

between the IQVIA data and defendants is important.           See Austin

v. Hill, Civil Action No. 11-2847, 2014 WL 3797284, at *2 (E.D.

Pa. Aug. 1, 2014) (admitting document “for the limited purpose of

demonstrating what effect, if any, it had on the defendants

provided that plaintiff establishes defendants were aware of this


                                     7
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 8 of 14 PageID #: 42887



document and that it was sufficient to put them on notice. . .

.”) (emphasis added); R.K. v. Kanaskie, CASE NO. 02-61534-CIV-

MORENO/SIMONTON, 2006 WL 8450679, at *11 (S.D. Fl. Apr. 28, 2006)

(“[T]his document is [n]ot hearsay, not offered for the truth of

the matter asserted. . . .      Therefore, it is not hearsay, and may

be used to establish notice, assuming that there is evidence that

the document was received or reviewed by a defendant.”) (emphasis

added) (internal citation and quotation omitted).

     And the cases cited by plaintiffs do not really help their

position.   In those cases, the link between the evidence to be

admitted and the party opposing admission is either far less

tenuous or the evidence was not admitted because of an inability

to show that it was reasonable to put the party on notice.            See,

e.g., Gardner v. Q.H.S., Inc., 448 F.2d 238, 244-45 (4th Cir.

2017) ("[The witness] should have been permitted to be

cross-examined as to the article in Consumers Report provided

that the article had been published and was read by him before

the time of the fire in this case.        If the president had not read

the article, the jury should be cautioned that the question of

counsel on cross- examination did not constitute evidence, and

whether he admitted reading it or not, the jury should be

cautioned that they might not rely upon the article for the truth

of the legal or factual conclusions it contained."); Franchina v.

City of Providence, 881 F.3d 32, 50 (1st Cir. 2018) ("The


                                     8
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 9 of 14 PageID #: 42888



transcript, then, was admissible as non-hearsay if, as Franchina

argues, it was offered for the purpose of establishing that the

City was, or should have been, on notice of Franchina's alleged

workplace harassment."); George v. Celotex Corp., 914 F.2d 26, 30

(2d Cir. 1990) ("Philip Carey could not have been put on notice

by the Hemeon Report because there was no proof at trial .            .   .

that it reasonably should have seen it as part of the published

literature in the industry.").

B.   Rule 803(17) hearsay exception

     Federal Rule of Evidence 803(17) provides a hearsay

exception for “[m]arket quotations, lists, directories or other

compilations that are generally relied on by the public or

persons in particular occupations.”        The United States Court of

Appeals for the Fourth Circuit has made clear that the rule is

intended to cover “established factual information.”           In re C.R.

Bard, Inc., 810 F.3d 913, 923 (4th Cir. 2016) (holding that

document did not fall under 803(17) because it bore “no

resemblance to the factual list-type documents enumerated in Rule

803(17)”).   Therefore, Rule 803(17) applies to “objective

compilations of easily ascertainable facts,” not reports

containing “conclusions reached by analysis by a specialized

marketing company.”     JPC Management, Inc. v. Incredible Pizza

Co., No. CV 08-04310 MMM (PLAx), 2009 WL 8591607, at *24 (C.D.

Cal. July 14, 2009).


                                     9
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 10 of 14 PageID #: 42889



          Rule 803(17) is a narrow exception to the hearsay
     rule, which applies by its terms to “[m]arket
     quotations, lists, directories, or other compilations
     that are generally relied on by the public or by
     persons in particular occupations.” That enumeration
     suggests that the exception is designed to include
     compilations of information such as reports of stock
     market prices, telephone directories, and sales
     information for products. The advisory committee's
     note supports that interpretation, explaining that the
     exception applies to matters such as “newspaper market
     reports, telephone directories, and city directories.”
     The note adds that the “basis of trustworthiness is
     general reliance by the public or by a particular
     segment of it, and the motivation of the complier to
     foster reliance by being accurate.”

          The courts have generally taken a similarly narrow
     view of the scope of Rule 803(17), applying it to
     compilations of data, not to narrative and potentially
     subjective assessments in either general or specialized
     publications. See United States v. Woods, 32 F.3d 361,
     363–64 (3d Cir. 2003) (database showing location of
     manufacture of automobiles within exception); United
     States v. Masferrer, 514 F.3d 1158, 1162 (11th Cir.
     2008) (Bloomberg market price quotes for various
     markets admissible); Conoco, Inc. v. Dep't of Energy,
     99 F.3d 387, 393 (Fed.Cir. 1996) (characterizing Rule
     803(17) as reaching "market reports, telephone
     directories, weather reports, mortality tables, or like
     documents"); United States v. Cassiere, 4 F.3d 1006,
     1018–19 (1st Cir. 1993) (real estate listing of
     properties sold, sale prices, and dates sales closed
     admissible); United States v. Goudy, 792 F.2d 664, 675
     (7th Cir. 1986) (bank directory showing bank routing
     numbers admissible); United States v. Grossman, 614
     F.2d 295, 297 (1st Cir. 1980) (catalogue of a
     particular company's products admissible).

Bianco v. Globus Med., Inc., Case No. 2:12-CV-00147-WCB, 2014 WL

119285, at *1 (E.D. Tex. Jan. 12, 2014).

     According to Keller:

          The IQVIA Xponent® data is one of many datasets
     owned and maintained by IQVIA, a healthcare information
     company formerly known as IMS Health and Quintiles.

                                     10
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 11 of 14 PageID #: 42890



     The data is part of the National Prescription Audit
     ("NPA") and "is the industry standard for measuring the
     retail outflow of prescriptions through the ‘front
     door’ into the hands of consumers." The data is said
     to "integrate real-world data" to provide a "timely,
     accurate picture of [. . .] competitive performance and
     demand," as well as a "deep understanding of [. . .]
     key drug dispensing channels." IQVIA data is
     considered by some pharmaceutical companies as the
     "gold standard in terms of understanding prescription
     trends."

          IQVIA describes the key prescription information
     offerings of Xponent data as: "A suite of sub-national
     reporting providing granular prescription performance
     perfectly aligned to help manage customer operations,
     sales targeting, and representative incentive
     compensation." IQVIA is not reported through a
     government agency but is proprietary and purchased by
     financial and pharmaceutical companies. . . . Given
     that IQVIA reflects the prescribing history of
     physicians, the dataset could allow anyone who
     purchases it to determine how frequently a physician
     prescribed particular drugs, as well as what
     formulations and in what dosages, and how prescribers
     ranked among other prescribers. The data also allows
     for the identification of opioid prescribing patterns
     of individual physicians compared to their cohorts
     based on specialty, geography (e.g., city, county, zip
     code, state), and time period.

ECF No. 1066-2 at 5.      Keller's description of the IQVIA data as

“the industry standard” is taken from IQVIA's own information.

     Defendants argue that the IQVIA datasets do not recite

established factual information because IQVIA itself asserted at

the time it produced these datasets in the MDL that the data

therein represents "an estimate" and a "reasonable approximation"

and is the product of "independent judgment, expertise and

opinion of IQVIA representatives."        ECF 1124-2 at 31 (quoting




                                     11
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 12 of 14 PageID #: 42891



Defendants' Ltr. from IQVIA dated July 25, 2018).           According to IQVIA:

           Although there is an inclination to view numerical
      data as fact, the IQVIA Information represents an
      estimate of measured activity and should be treated
      accordingly. As more fully described in our Published
      Specifications for Information Services (“Published
      Specifications”), IQVIA Information reflects
      projections, estimates, forecasts that are the result
      of a combination of confidential and proprietary
      technologies, statistical methodologies and a
      significant number of sources. These estimates reflect
      the independent judgment, expertise, and opinion of
      IQVIA representatives to arrive at a reasonable
      approximation of market activity. The IQVIA
      Information is intended to support sales, marketing and
      research applications, and it is highly reliable for
      those purposes. The IQVIA Information, although
      appropriate for its intended purpose of supporting
      business and marketing analyses in industries such as
      the pharmaceutical industry, contains data that is
      susceptible to error or variance, and is not intended
      to be used as direct evidence or to establish any fact.
      Accordingly, IQVIA offers no assurances that the IQVIA
      Information will be suitable for use as evidence in any
      litigation.

Id.   Given IQVIA’s disclaimer, it is impossible for the court to

conclude that the datasets are merely a compilation of objective

facts as contemplated by Rule 803(17).         See In re Dual--Deck

Video Cassette Recorder Antitrust Litig., No. CIV 87-987-PHX RCB,

1990 WL 126500, at *4 (D. Ariz. July 25, 1990) (“The type of

publications contemplated by Rule 803(17) are those which deal

with compilations of objective facts not requiring for their

statement, a subjective analysis of other facts.”); White Indus.,

Inc. v. Cessna Aircraft Co., 611 F. Supp. 1049, 1069 (W.D. Mo.

1985) (“[T]he kinds of publications contemplated by the rule are

those which deal with compilations of relatively straightforward

                                     12
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 13 of 14 PageID #: 42892



objective facts not requiring, for their statement, a subjective

analysis of other facts.”) (emphasis in original).

     Furthermore, on the basis of the record as it now stands, it

is difficult to conclude that the datasets are “generally relied

on by . . . persons in particular occupations.”           See, e.g. Allen

v. Hylands Inc., CV 12-1150-DMG (MANx), 2015 WL 12720304, at *13

(C.D. Cal. Aug 20, 2015) (“Plaintiffs state that the compilation

is intended to inform ‘the public, consumers in the market for

homeopathic OTC drugs, and persons in the medical and drug

manufacturing occupations,’ but asserting a compilation’s

intended audience is different from demonstrated that it is

generally relied on by that audience.”).

     At this juncture, the court cannot conclude that the IQVIA

datasets fall within 803(17).

                                    III.

     The motion in limine is DENIED without prejudice.

Plaintiffs are free to seek admission of the datasets at trial if

Keller and/or another witness can lay an appropriate foundation

for admission under Fed. R. Evid. 803(17), see BMG Rights Mgmt.

v. Cox Commc’ns, Inc., 881 F.3d 293, 314 (4th Cir. 2018) (no

abuse of discretion in admission of two studies under Rule

803(17) where expert testified that studies “were widely cited in

the industry” and were “the most substantial published publicly

available studies” on the issue), or some other rule.


                                     13
Case 3:17-cv-01362 Document 1266 Filed 04/12/21 Page 14 of 14 PageID #: 42893



     The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record who have registered to

receive an electronic NEF.

     IT IS SO ORDERED this 12th day of April, 2021.

                                   ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                     14
